DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment filed June 30th, 2021 has been entered. Claims 1-6 remain pending in the application. Applicant’s amendments to the Specification and Drawings have overcome each and every objection set forth in the Non-Final Office Action dated June 1st, 2021.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 2, and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Cannon (US 20100146854 A1) in view of Yang (US 20210029976 A1).
Regarding claim 1, Cannon teaches a stackable grow-pot system (Figs 1-15), comprising:
a plurality of pots stacked vertically with respect to one another (Fig 1 Item 1a- plant growing containers) such that one of the plurality of pots is a top-most pot and another one of the plurality of pots is a bottom- most pot, such that water flows from the top-most pot to the bottom-most pot via any other pots of the plurality of pots ([0041]);
a stabilizing pole to pass through center apertures of each of the plurality of pots to align the plurality of pots with respect to one another (Fig 2 Item 31- vertical support pole); and
a plurality of auto-siphon tubes disposed singularly in each of the plurality of pots in various quadrants therein, to allow the water to flow between the pots (Fig 1 Item 15- compartment drain tube).
Cannon is silent as to:
a plurality of screen walls disposed within each of the plurality of pots to prevent dirt and debris from entering an area; and
a plurality of filters disposed next to the plurality of screen walls to provide extra filters for the plurality of pots.
Yang teaches within the same field of endeavor and reasonably pertinent to the invention a cultivation assembly (Figs 1-19) comprising:
a plurality of screen walls disposed within each of the plurality of pots to prevent dirt and debris from entering an area (Fig 18 Item 942a- multiple filtering holes); and
a plurality of filters disposed next to the plurality of screen walls to provide extra filters for the plurality of pots (Fig 18 Item 944a- filtering sponge).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the teachings of Cannon’s stackable grow pot system with the further teachings of Yang’s filtering system in order to remove contaminants from the nutrient solution, promoting healthy plant growth.
Regarding claim 2, modified Cannon teaches all of the abovementioned claim 1 and further teaches a system further comprising:
a plurality of center walls (Cannon- Fig 3 Item 11- vertical partitions) disposed within each of the plurality of pots; and
a plurality of wedges (Cannon- Fig 3 Item 12- central hub) disposed between each of the plurality of center walls to allow the stabilizing pole to remain water-tight ([0043]).
Regarding claim 6, Cannon teaches a stackable grow-pot system (Figs 1-15), comprising:
a plurality of pots stacked vertically with respect to one another (Fig 1 Item 1a- plant growing containers) such that one of the plurality of pots is a top-most pot and another one of the plurality of pots is a bottom- most pot, such that water flows from the top-most pot to the bottom-most pot via any other pots of the plurality of pots ([0041]);
a stabilizing pole to pass through center apertures of each of the plurality of pots to align the plurality of pots with respect to one another (Fig 2 Item 31- vertical support pole); and
a plurality of auto-siphon tubes disposed singularly in each of the plurality of pots in various quadrants therein, to allow the water to flow between the pots (Fig 1 Item 15- compartment drain tube).
Cannon is silent as to the auto-siphon tubes receiving the water through a plastic screen and a removable filter sponge.
Yang teaches within the same field of endeavor and reasonably pertinent to the invention a cultivation assembly (Figs 1-19) wherein the auto-siphon tubes (Fig 17 Item 93a- introducing set) receive the water through a plastic screen (Fig 18 Item 942a- multiple filtering holes) and a removable filter sponge (Fig 18 Item 944a- filtering sponge).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the teachings of Cannon’s stackable grow pot system with the further teachings of Yang’s filtering system in order to remove contaminants from the nutrient solution, promoting healthy plant growth.
Claims 3-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cannon (US 20100146854 A1) in view of Yang (US 20210029976 A1) as applied to claim 1 above, and further in view of Carlyon (US 3841023 A).
Regarding claim 3, modified Cannon teaches all of the abovementioned claim 1 but does not teach a water collecting basin disposed at a bottom portion of the stackable grow-pot system to collect water drained from the plurality of pots.
Carlyon teaches within the same field of endeavor and reasonably pertinent to the invention a display apparatus for potted plants (Figs 1-4) comprising a water collecting basin (Fig 2 Item 10- base) disposed at a bottom portion of the stackable grow-pot system to collect water drained from the plurality of pots (Fig 2 Item 12- reservoir, Col. 2 Lines 56-60).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the teachings of Cannon’s vertical horticulture apparatus with the further teachings of Carlyon’s water collecting basin in order to recycle water flowing through the system.
Regarding claim 4, modified Cannon teaches all of the abovementioned claim 3 but does not teach wherein the water collecting basin comprises: a water pump to allow the water to flow from the water collecting basin back into the top-most part.
Carlyon teaches within the same field of endeavor and reasonably pertinent to the invention a display apparatus for potted plants (Figs 1-4) comprising a water pump (Fig 2 Item 28- pump) to allow the water to flow from the water collecting basin back into the top-most part (Col. 2 Lines 52-61).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the teachings of Cannon’s vertical horticulture apparatus with the further teachings of Carlyon’s pump in order to save resources by recirculating water through the system.
Regarding claim 5, modified Cannon teaches all of the abovementioned claim 3 and further teaches a system further comprising:
a drain pipe disposed on the bottom-most pot (Cannon- Fig 1 Item 15- compartment drain tubes) to allow the water to flow from the bottom-most pot to the water collecting basin (Carlyon- Col. 2 Lines 56-60). 
Response to Arguments
The examiner reached out to the attorney of record multiple times by phone on Monday July 19th, 2021 and Tuesday July, 20th, 2021 in order to schedule the applicant initiated interview (filed 6/30/2021). A message regarding the docket number, application number, application title, and reason for calling was left on both numbers provided in the correspondence information section of the application. No response was received by the examiner.
Applicant's arguments filed June 30th, 2021 have been fully considered but they are not persuasive. Applicant’s arguments are solely drawn to claim limitations that were not present in the original claim set. The new limitations have been addressed in the 103 rejection section above.
Applicant’s arguments with respect to claim(s) 1-6 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CALEB K HRUBES whose telephone number is (303)297-4295.  The examiner can normally be reached on Monday-Friday 7:30 - 4:30 MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joshua Huson can be reached on (571)270-5301.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/C.K.H./Examiner, Art Unit 3642                                                                                                                                                                                                        
/JOSHUA D HUSON/Supervisory Patent Examiner, Art Unit 3642